WOODLEY, Judge.
The conviction is for possession of whiskey for the purpose of sale in a dry area with punishment assessed at 60 days in jail and a fine of $250.
The statement of facts has been carefully examined, and we find no proof showing the dry status of the area in which the liquor was found.
It follows that the evidence is insufficient to sustain the conviction.
*560In view of another trial, attention is directed to the cases of Wood v. State, (Page 419, this volume), 243 S.W. (2) 31, and Buck v. State, (Page 456 of this volume), 243 S.W. (2) 700, wherein search warrants were held invalid because of the use of “and/or” in setting* forth the name of the person in charge of the premises to be searched.
The judgment is reversed and the cause is remanded.
Opinion approved by the court.